Title: To James Madison from James Monroe, 3 June 1803
From: Monroe, James
To: Madison, James


Dear Sir
Paris June 3. 1803
It is highly important that the Congress be immediately called and the treaty & conventions we have formed be carried into immediate effect, in all their stipulations. If the measure we have adopted is approved, no delay shod. occur, in performing what we are to perform, since a failure in any one point in the time specified may defeat & I think will defeat the whole. We shall be more full on this head in our letter by Mr. Jay, who bears thro’ Engld. the ratification. I write this in haste for Bordeaux where I hope it will find Mr. Derieux. I hope the President will convene the Congress to create the funds, since I repeat again a failure to comply strictly within the terms limited is all important. I am very sincerely yr. friend & servt
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8A).


